Case 7:20-mj-00822 Document 1 Filed on 03/27/20 in TXSD Page 1 of 1

AO 9F (Rev 8/0!) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA

V. CRIMINAL COMPLAINT
Juan Manuel CORDOVA-Segura
Case Number: M-20-0972-M
AKA:
IAE YOB: 1983

Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
~ knowledge and belief. On or abou March 4, 2020 in Hidalgo County, in

the Southern District of Texas defendants(s) did.
(Track Statutory Language of Offense)

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Edinburg, Texas within the Southern District of Texas, the Attorney General of
the United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication
by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326(a)(b) (Felony)
I further state that I am a(n) Deportation Officer and that this complaint is based on the
. following facts:

 

 

On March 4, 2020, Juan Manuel CORDOVA-Segura a citizen of Mexico was encountered by Immigration Officers at the
Hidalgo County-Jail in Edinburg, Texas. An Immigration Detainer was placed upon the defendant'and was subsequently
remanded into the custody of Immigration and Customs Enforcement on March 27, 2020. Record checks revealed.the
defendant was deported, exclued or removed from the United States to Mexico on January 10, 2020. via Brownsville, Texas.
The defendant was instructed not to return without permission from the Attorney General or the Secretary of Homeland
Security of the United States. On August 13, 2018, the defendant was convieted of 8 USC 1326, being found in the United
States after previous deportation and sentenced to twenty four (24) months to the custody of the United States Bureau of
Prisons.

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on March 27,2020.

Continued on the attached sheet and made a part of this complaint: [_]Yes
Complaint approved by AUSA A. 6AKIA a

al of comopiaft

 

 

 

Submitted by reliable electronic means, sworn to and attested to Maurice Sanchez Deportation Officer
telephonically per Fed.R.Cr.P.4.1 and probable cause found on: Printed Name and Title of Complainant

March 27, 2020 -~f! 2 22.4. at McAllen, Texas ~~ \.

Date

 

Juan F. Alanis . U.S. Magistrate Judge
Name and Title of Judicial Officer Signature of Judicial Officer

 

 
